The ruling of the trial court in excluding the ordinance of Alexander City, governing the speed of locomotives in that municipality, was error under the authority of this court's recent deliverance in Southern Railway Co. v. Stonewall Ins. Co., 177 Ala. 327, 337, 58 So. 313, Ann. Cas. 1915A, 987. Reference to the original record in that case discloses that there no more than in this case, was there a count in the complaint declaring upon the violation of a speed ordinance as the proximate cause of the destruction of the plaintiff's property by fire. There (177 Ala. 327, 58 So. 313, Ann. Cas. 1915A, 987), the plaintiff offered an ordinance limiting the speed of locomotives in Mobile to eight miles per hour. The objection was this:
"The defendant objected to the introduction of said ordinance on the ground that it is totally irrelevant and immaterial to the case."
The trial court overruled the objection, and this court affirmed the correctness of that ruling, holding that the ordinance was admissible. The rule of that case is applicable here. There is no way to discriminate between that case and the case at bar on this question.
There is no conflict between the Stonewall Case and its predecessor, the Fuqua Case, 174 Ala. 631, 56 So. 578. After quoting from 29 Cyc. 568, the general declaration with reference to the necessity to plead an ordinance, the court expressly restricted its approval of the quotation in these words:
"We quote the above from the text only to show [italics supplied] that the averment that the ordinance was in force at the time the injury occurred was a sufficient averment of its validity."
There is nothing in the Fuqua Case, particularly in view of the fact that the ordinance in question was set out in the count, that in the least conflicts with the indicated ruling in the Stonewall Case, supra.
There was no objection to the ordinance in the present case on the specific ground that the ordinance was not declared on in the complaint. This is demonstrated by the grounds of objection interposed, which, in their entirety, are as follows:
"Defendant's counsel objected to the introduction of said ordinance on the ground that it is illegal, irrelevant, incompetent, immaterial, and has no relation to this case. * * * Defendant objected on the further ground that there is no causal connection between the violation of the speed ordinance of the town of Alexander City and the charge, the issue in this case as to the negligent construction of defendant's locomotive, or the negligent operation of it. Defendant objected also on the further ground that said ordinance had not been proven."
It appears that this ordinance was included in the Book of Ordinances of Alexander City, was in the book called the "Code of the Town of Alexander City, 1912," and that the book, with this ordinance in it, was promulgated by the governing authorities of the town as the "Official Code" thereof, in July, 1912, approximately a year before the fire in question occurred. The declination of the court to admit the ordinances in question in evidence cannot be justified on any ground questioning their passage and legal publication as of the dates mentioned and provided for therein. Code, § 1259.
The court erred in excluding the mentioned ordinance. The application for rehearing is therefore granted, the judgment of affirmance is set aside, the judgment appealed from is reversed, and the cause is remanded.
ANDERSON, C. J., and SOMERVILLE, GARDNER, and THOMAS, JJ., concur. MAYFIELD and SAYRE, JJ., dissent.